Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Rejections under 35 USC 112 have been withdrawn in response to applicant’s amendment filed 07/25/2022.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the following limitations in addition to all other limitations of independent claim 1:
An ultrasound imaging system comprising:
an array of acoustic elements configured to transmit ultrasound energy into an anatomy and to receive ultrasound echoes associated with the anatomy; and a processor in communication with the array and configured to:
identify, for one or more pixels of the full aperture image, at least one subaperture of the aperture that acquired the signal values, wherein the at least one subaperture corresponds to a reduced signal value for the one or more pixels;
generate a minimized image based on the identified at least one subaperture for the one or more pixels; and
output, to a display in communication with the processor, a grating lobe minimized image based on the full aperture image and the minimized image.
The closest prior art is Hancock (US 2014/0056099) which teaches an ultrasound imaging system (intravascular ultrasound (IVUS) imaging system 100, [0062]) comprising:
an array of acoustic elements (transducer complex 110, [0063]) configured to transmit ultrasound energy into an anatomy and to receive ultrasound echoes associated with the anatomy ([0063]); and
a processor (IVUS processing system or console 106, [0062]) in communication with the array and configured to:
control the array ([0064]) to activate a plurality of apertures (apertures 304, [0069]) in a scan sequence, each aperture of the plurality of apertures comprising a plurality of subapertures (sub-apertures, [0156]) associated with one or more acoustic elements of the array;
generate a full aperture image ([0065]) comprising a plurality of pixels (pixels 1508, [0121]), wherein each pixel is associated with signal values acquired by an aperture of the plurality of apertures ([0121] & [0156]).
However, Hancock fails to disclose that the processor is configured to: identify, for one or more pixels of the full aperture image, at least one subaperture of the aperture that acquired the signal values, wherein the at least one subaperture corresponds to a reduced signal value for the one or more pixels; generate a minimized image based on the identified at least one subaperture for the one or more pixels; and output, to a display in communication with the processor, a grating lobe minimized image based on the full aperture image and the minimized image.
No prior art of record has been found that teaches the above limitation, rendering the claim and its dependents allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793